DETAILED ACTION
Response to Arguments
Applicants’ claim amendments and arguments in the Response After Final Action reply filed on July 26, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings,
 		(ii) objections to the claims, and
		(iii) the previous 35 U.S.C. 112, first and second paragraph rejections 
which are hereby withdrawn by the Examiner.  
	This application is now in condition for allowance.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative John Chou (Reg. No. #63,965) in a phone interview conducted on August 2, 2021.  


Applicants have further agreed to further amend the claims as follows:   

--  8. (Currently amended) A blocking device for a pump, said pump including a rotor that is rotatable about a rotation axis in a pump duct and including a rotor hub and a rotor collar that extends outwardly from the rotor hub and encircles the rotor hub in an undulating manner, said blocking device comprising: 
		a plurality of blocking elements which are configured to block the pump duct in an axial direction on both sides of the rotor collar, wherein each of the plurality of blocking elements has a slot with a U-shaped sealing profile for abutting against the rotor collar, a sealing face for abutting against the rotor hub, and two contacting faces, wherein each contacting face is adapted for abutting either against a seat of the pump duct or against a contacting face of another blocking element of the plurality of blocking elements, 
		wherein each of the plurality of blocking elements is wedge-shaped, and wherein each contacting face of each blocking element of the plurality of blocking elements is disposed on a plane that corresponds with one of a plurality of radial directions of the rotor.  --

--  9. (Currently amended) The blocking device according to Claim 8, wherein an odd number of the plurality of blocking elements are provided.  --  

--  10. (Currently amended) The blocking device according to Claim 8, wherein two blocking elements of the plurality of blocking elements are each formed to be uniform in shape to each other.  --   

--  13. (Currently amended) The blocking device according to Claim 8, wherein the plurality of blocking elements each have a sealing profile which comprises a sealing lip extending [[along at least one of the plurality of radial directions [[


			a rotor that is rotatable about a rotation axis and comprises a rotor hub and a rotor collar that extends outwardly from the rotor hub and encircles the rotor hub in an undulating manner; 
			a pump housing having a pump duct which connects a first inlet/outlet space to a second inlet/outlet space; and 
			a blocking device comprising: 
				a plurality of blocking elements which are configured to block the pump duct in an axial direction on both sides of the rotor collar, wherein each of the plurality of blocking elements has a slot with a U-shaped sealing profile for abutting against the rotor collar, a sealing face for abutting against the rotor hub, and two contacting faces, wherein each contacting face is adapted for abutting either against a seat of the pump duct or against a contacting face of another blocking element of the plurality of blocking elements, 
				wherein each of the plurality of blocking elements is wedge-shaped and wherein each contacting face of each blocking element of the plurality of blocking elements is disposed on a plane that corresponds with one of a plurality of radial directions of the rotor.  --


Allowable Subject Matter
Claims 8-10 and 13-15 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The blocking device for a pump claimed in independent Claim 8 including 
				“wherein each of the plurality of blocking elements is wedge-shaped, and wherein each contacting face of each blocking element of the plurality of blocking elements is disposed on a plane that corresponds with one of a plurality of radial directions of the rotor” is not shown or rendered over the prior art of record.  Independent Claim 14 recites similar recitations as Claim 8 described above and so is also considered to be allowable subject matter.  Dependent Claims 9, 10, and 13 are considered to be allowable subject matter by virtue of being dependent on independent Claim 8.  
	The Reasons for Allowance for independent Claim 15 was previously provided in the Final Rejection having notification date of May 25, 2021 (paragraph #12).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday August 2, 2021
/Mary Davis/Primary Examiner, Art Unit 3746